DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Muhs (US6459050B1).
	Muhs discloses monitoring the velocity, tire position, axle spacing, and real time output from existing static scales as a vehicle drives over the scales, the system determines when an axle of a vehicle is on the scale at a given time, monitors the combined weight output from any given axle combination on the scale(s) at any given time, and from these measurements automatically computes the weight of each individual axle and gross vehicle weight by an integration, integration approximation, and/or signal averaging technique.
In regards to claim 1, Muhs either individually or in combination with other prior art fails to teach or render obvious the force measurements are obtained at different times and correspond to different locations along a length of the vehicle system; and a controller configured to determine a weight profile for the vehicle system based on the force measurements generated by the sensor, the weight profile representing a distribution of weight along the length of the vehicle system, the controller configured to communicate the weight profile to one or more of the vehicle system or an offboard device for controlling movement of the vehicle system based on the weight profile.


	In regards to claim 12, Muhs either individually or in combination with other prior art fails to teach or render obvious determining a weight profile for the vehicle system based on the force measurements that are generated, the weight profile representing a distribution of weight along the length of the vehicle system; and communicating the weight profile to one or more of the vehicle system or an offboard device for controlling movement of the vehicle system based on the weight profile.
	In regards to claim 20, Muhs either individually or in combination with other prior art fails to teach or render obvious wherein the force measurements are obtained at different times and corresponds to different locations along a length of the vehicle system; a controller configured to determine a weight profile for the vehicle system based on the force measurements generated by the sensor, the weight profile representing a distribution of weight along the length of the vehicle system; and a vehicle control system onboard the vehicle system, wherein the vehicle control system is configured to receive the weight profile determined by the controller and to use the weight profile to determine movement characteristics of the vehicle system including one or more of brake characteristics, acceleration characteristics, or friction characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662